724 N.W.2d 472 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Caprese D. GARDNER, Defendant-Appellant.
Docket No. 131942, COA No. 267317.
Supreme Court of Michigan.
December 13, 2006.
On order of the Court, the application for leave to appeal the July 10, 2006 order of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order, limited to the issues whether the defendant was improperly sentenced as a third-habitual offender, and if so, whether resentencing is required.
The application for leave to appeal remains pending.
MARILYN J. KELLY, J., would remand this case for resentencing.